Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 1 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 2 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 3 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 4 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 5 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 6 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 7 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 8 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 9 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 10 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 11 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 12 of 17
Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 13 of 17
FILED: ORANGE COUNTY CLERK 02/26/2021 03:17 PM                                               INDEX NO. EF000966-2021
NYSCEF DOC. NO. 2Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 14 of 17
                                                                     RECEIVED  NYSCEF: 02/26/2021




          WM 21-179 PC
          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF ORANGE
         ------------------------------------------------------------------X
         LAUREN FUAT,                                                          Index No.: EF000966-2021

                                   Plaintiff,

                 -against-                                                     VERIFIED ANSWER

         WALMART, INC., MIDDLETOWN I RESOURCES
         L P , A N D N A T I O N A L R E AL T Y A N D
         DEVELOPMENT CORP.,

                                    Defendants.
         ------------------------------------------------------------------X
                             The defendant, WAL-MART STORES EAST, LP I/S/H/A WALMART, INC., by

          its attorneys, BRODY O'CONNOR & O'CONNOR, answering the Verified Complaint herein

          states upon information and belief:

                               1: Defendant denies having knowledge or information sufficient to form a

              belief as to the allegations set forth in paragraph marked “1” and each and every part thereof.

                               2: Defendant denies the allegations set forth in paragraph marked “2” and

              each and every part thereof.

                               3: Defendant denies the allegations set forth in paragraphs marked “3” and

              “4” except admits that WAL-MART STORES EAST, LP is a foreign limited partnership

              registered to do and doing business in the State of New York.

                               4: Defendant denies the allegations set forth in paragraph marked “5” and

              each and every part thereof.

                               5: Defendant denies the allegation set forth in paragraphs marked “6”, “7” and

              “8” and refers all questions of law to the trial court.




                                                              1 of 4
FILED: ORANGE COUNTY CLERK 02/26/2021 03:17 PM                                               INDEX NO. EF000966-2021
NYSCEF DOC. NO. 2Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 15 of 17
                                                                     RECEIVED  NYSCEF: 02/26/2021




                             6: Defendant denies the allegations set forth in paragraphs marked “9” and

            “10” except admits that WAL-MART STORES EAST, LP is the operator of the Middletown

            Walmart store.

                             7: Defendant denies the allegations set forth in paragraph marked “11” and

            each and every part thereof.

                             8: Defendant denies having knowledge or information sufficient to form a

            belief as to the allegations set forth in paragraphs marked “12”, “13”, “14”, “15”, “16”, “17”,

            “18”, “19”, “20”, “21”, “22”, “23”, “24”, “25”, “26”, “27”, “28”, “29”, “30”, “31”, “32” and

            “33” and each and every part thereof.

                             9: Defendant denies the allegations set forth in paragraphs marked “34”, “35”

            and “36” and each and every part thereof.

                             10: Defendant denies having knowledge or information sufficient to form a

            belief as to the allegations set forth in paragraph marked “37” and refers all questions of law

            to the trial court.

                             11: Defendant denies having knowledge or information sufficient to form a

            belief as to the allegations set forth in paragraphs marked “38” and “39” and each and every

            part thereof.

                                  AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                             12: The plaintiff was guilty of culpable conduct, including contributory

            negligence and/or assumption of risk, and should an award be made to plaintiff, same should

            be diminished in the proportion which the culpable conduct and/or contributory negligence

            and/or assumption of risk attributable to the plaintiff bears to the culpable conduct and/or

            negligence which caused the damages.




                                                       2 of 4
FILED: ORANGE COUNTY CLERK 02/26/2021 03:17 PM                                               INDEX NO. EF000966-2021
NYSCEF DOC. NO. 2Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 16 of 17
                                                                     RECEIVED  NYSCEF: 02/26/2021




                              AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                            13: In the event that plaintiff recovers judgment against this answering

            defendant and it is determined that plaintiff’s damages was caused in whole or in part by two

            or more joint tortfeasors, then defendant’s liability herein for non-economic loss may not

            exceed its equitable share of said damages in accordance with its relative culpability, as

            provided by Section 1601 of the CPLR.

                               AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                            14: Plaintiff’s recovery, if any shall be reduced by the amount of any

            collateral payments received, in accordance with CPLR Section 4545.

                        WHEREFORE,         defendant,    WAL-MART        STORES      EAST,     LP      I/S/H/A

         WALMART, INC., requests judgment dismissing the Complaint herein, together with costs and

         disbursements of this action.

         Dated: Northport, New York
                February 26, 2021
                                                        Yours, etc.

                                                        BRODY O'CONNOR & O'CONNOR
                                                        Attorneys for Defendant
                                                        WAL-MART STORES EAST, LP I/S/H/A
                                                        WALMART, INC.


                                                        By:    ____________________________________
                                                               PATRICIA A. O’CONNOR
                                                               7 Bayview Avenue
                                                               Northport, New York 11768
                                                               (631) 261-7778
                                                               File No.: WM 21-179 PC
         TO:    SOBO & SOBO, LLP
                Attorneys for Plaintiff
                One Dolson Avenue
                Middletown, New York 10940
                (845) 343-0466




                                                        3 of 4
FILED: ORANGE COUNTY CLERK 02/26/2021 03:17 PM                                               INDEX NO. EF000966-2021
NYSCEF DOC. NO. 2Case 7:21-cv-05778-NSR Document 1-1 Filed 07/06/21 Page 17 of 17
                                                                     RECEIVED  NYSCEF: 02/26/2021




                                         AFFIRMATION BY ATTORNEY


                         The undersigned, an attorney admitted to practice in the Courts of the State of

         New York, shows:

                         That affirmant is the attorney for the defendant in the within action; that affirmant

         has read the foregoing Verified Answer and knows the contents thereof; that the same is true to

         the affirmant’s knowledge, except as to the matters therein stated to be alleged on information

         and belief; and that as to those matters, affirmant believes it to be true.

                         Affirmant further says that the reason this Verification is made by deponent and

         not by the defendant is that defendant is a foreign limited partnership.

                         The ground of belief as to all matters not stated upon deponent’s knowledge are

         documents, correspondence and records maintained in your deponent’s files and conversations

         and conferences has with the defendant.

                         The undersigned affirms that the foregoing statements are true under the penalties

         of perjury.

         Dated: Northport, New York
                February 26, 2021

                                                         __________________________________________
                                                         PATRICIA A. O’CONNOR




                                                         4 of 4
